Citation Nr: 0429043	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  96-32 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased initial rating for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased rating for rheumatoid 
arthritis of the left wrist, currently evaluated at 10 
percent.

3.  Entitlement to an increased rating for rheumatoid 
arthritis of the right ankle, currently evaluated at 10 
percent.

4.  Entitlement to an increased rating for rheumatoid 
arthritis of the left ankle, currently evaluated at 10 
percent.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from November 1940 to February 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In light of the fact that the veteran contested the initial 
evaluation of his PTSD disability, the Board has styled that 
issue as reflected.  See Fenderson v. West, 12 Vet. App. 119 
(1999).


FINDINGS OF FACT

1.  The veteran's PTSD manifests with mild chronic symptoms.  
Subjectively, the veteran has successfully employed a coping 
strategy of avoidance which has reduced his symptoms over the 
years.  His sleep difficulties are now due to his physical 
problems rather than his PTSD, and he becomes irritable or 
has exaggerated startle response only at times.  His GAF 
currently and for the past year is 58.

2.  Under the rating criteria in effect prior to November 
1996, considerable impairment in the ability to establish and 
maintain effective or favorable relationships with people or 
considerable industrial impairment due to PTSD symptoms has 
not been more nearly approximated.

3.  The veteran's left wrist disability manifests 
subjectively with pain and stiffness.  It manifests 
clinically with x-ray evidence of arthritis, range of motion 
(ROM) on flexion to 45 degrees, extension to 30 degrees, 
radial deviation to 15 degrees, and ulnar deviation to 10 
degrees.  There are no major deformities, swelling, increase 
in temperature, or erythema overlying the wrist or hand.  
Radial pulse is intact, and the skin smooth and thin over the 
wrist and hand.

4.  There is no medical evidence of ankylosis of the wrist or 
active rheumatoid arthritis process.

5.  The veteran's bilateral ankle disability manifests 
subjectively with pain, morning stiffness, and the ability to 
walk only one city block due to fatigability.  Increased 
temperature and swelling are denied.  It manifests clinically 
x-ray evidence of arthritic involvement, ROM bilaterally on 
flexion to 30 degrees, extension to 15 degrees, and inversion 
and eversion to 5 degrees.  ROM is smooth, limited by 
stiffness and resistance, rather than by pain on active and 
passive motion.  There are no signs of muscular atrophy in 
the intrinsic muscles of the feet or in the anterior or 
posterior aspects of the legs.  Petal pulses are present and 
equal.

6.  There is no medical evidence of ankylosis of either the 
right or left ankle.

7.  Moderate limitation of motion (LOM) of the ankles has not 
been more nearly approximated.

8.  There is no medical evidence of rheumatoid arthritis as 
an active process.


CONCLUSIONS OF LAW

1.  The requirements for an initial rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. § 4.132, Diagnostic Code (DC) 9411 (1996).

2.  The requirements for a rating in excess of 10 percent for 
rheumatoid arthritis of the left wrist have not been met.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, DC 5002-5215 (2004).
3.  The requirements for a rating in excess of 10 percent for 
rheumatoid arthritis of the right ankle have not been met.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, DC 5002-5271 (2004).

4.  The requirements for a rating in excess of 10 percent for 
rheumatoid arthritis of the left ankle have not been met.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, DC 5003-5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), became effective 
after the veteran filed his claim in 1995.  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  See 66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel (VAOPGCPREC) 7-2003 
(November 19, 2003).  Thus, the VCAA applies to the veteran's 
claim.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
held that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits, even if the adjudication occurred prior to the 
VCAA.  Pelegrini, 118 Vet. App. at 119-120.  In this case, 
the initial AOJ decision was made prior to November 9, 2000, 
the date the VCAA was enacted.  Nonetheless, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in this case was not prejudicial to the veteran 
for the reasons specified below. 

First, the RO did not commit error in the initial 
adjudication, as the VCAA notice requirement did not exist at 
that time.  Id.  Second,  the initial adjudication was not 
entirely unfavorable, as the veteran was granted service 
connection for PTSD.  His dispute on that issue is the 
initial evaluation of it.  Third, the veteran's case remained 
under continuous development after the initial evaluation, as 
indicated by the several examinations he received throughout 
the appeal period.  Fourth, in a letter dated in April 2002 
(letter), the RO informed the veteran of the VCAA and VA's 
obligations under the act, to include the evidence needed to 
support his claim for an increase.  As to who would obtain 
what part of the evidence needed, the letter informed the 
veteran that the RO had received the reports of the June 
1995, October 1998, and February 2000 examinations, that the 
RO would obtain any private treatment records he identified 
as related to this claim, provided he completed, signed, and 
returned, the enclosed VA Forms 21-4142 to authorize VA to 
obtain them on his behalf.  The letter also informed the 
veteran to provide the RO copies of any treatment records in 
his possession.  The veteran was provided another VCAA notice 
letter in September 2003.

The Board finds that the letter and the September 2003 letter 
meet the notice requirements of the VCAA.  38 U.S.C.A. 
§ 5103(a) (West 2002); Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. § 5103(c)); 38 C.F.R. § 3.159(b)(1) 
(2003); VAOPGCPREC 1-2004 (February 24, 2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board also finds that 
any procedural deficiency as concerns the timing of the VCAA 
notice is harmless and has not prejudiced the veteran in the 
pursuit of his claim.  As noted, the veteran's case has been 
under continued development and he did not respond to the 
letter or the August 2004 SSOC with additional evidence or a 
request that other identified evidence be obtained.  Thus, 
the Board has clear evidence as to how the veteran would 
respond to a proper notice, albeit after the initial 
adjudication.  See Valiao v. Principi, 17 Vet. App. 229, 231-
32 (2003); Huston v. Principi, 17 Vet. App. 195, 203 (2003) 
("it is not for the Secretary or this Court to predict what 
evidentiary development may or may not result from such 
notice").  The Board further notes that, when the veteran 
submitted his current claim, he advised the RO that there 
were no private treatment records, as all of his treatment 
was received from VA.  Accordingly, in light of VCAA notice 
having been provided, and the fact that the veteran has 
demonstrated by his actions, including those after receipt of 
VCAA notice, that there is no missing evidence to be 
obtained, the Board finds no prejudice to the veteran as to 
his ability to pursue his claim in a fully informed manner.  
Pelegrini, 18 Vet. App. at 121-22; see also Conway v. 
Principi, 353 F.3d 1369, 1373-74 (Fed. Cir. 2004).

As concerns the duty to assist, the RO arrange for a number 
of appropriate examinations in order to properly assess the 
severity of the veteran's disabilities.  There is no 
assertion by the veteran or his representative that there is 
more evidence to be obtained or that there is a request for 
assistance which has not been responded to.  All records 
obtained or generated have been associated with the claim 
file.  The Board finds that the RO has complied with the duty 
to assist.  38 C.F.R. § 3.159(c) (2004).

Historically, a September 1948 rating decision granted 
service connection for rheumatoid arthritis of the left wrist 
and both the right and left ankle and evaluated each as 10 
percent disabling.  The veteran filed his current claim for 
an increased rating, and for entitlement to service 
connection for PTSD, in May 1995.  The December 1995 rating 
decision continued the veteran's evaluations of his 
rheumatoid arthritis and granted service connection for PTSD 
with an evaluation of 10 percent, effective May 29, 1995.  An 
August 2004 rating decision increased the veteran's PTSD 
evaluation from 10 percent to 30 percent, effective May 29, 
1995.

Factual background.

I.  Initial evaluation of PTSD.

The June 1995 VA examination report reflects that the veteran 
served as a cook with the 1st Marine Division on Guadalcanal.  
The report references a citation by the Secretary of the Navy 
which addresses the division's gallant service between August 
1942 and December 1942 in repulsing repeated Japanese 
attacks.  The veteran reported that, on many occasions, his 
unit was surrounded by the Japanese, and he had to endure a 
harsh climate as well as shortages of food and supplies.  The 
veteran related that, after his discharge from active 
service, he noticed the onset of dreams and nightmares about 
his experiences on Guadalcanal.  He was unable to watch World 
War II-related war movies, especially those which depicted 
Guadalcanal.  He also noted an increased startle response to 
loud noise, and he was increasingly irritable, upset, and 
angry, more so towards his wife than before.  He began to 
experience insomnia, an inability to fall asleep, as well as 
stay asleep.  Nightmares would awaken him around 3:00 or 4:00 
a.m., and could not really go to sleep again.

Mental status examination revealed an alert but extremely 
hard of hearing person, who found it difficult to give a 
coherent history.  The veteran's mood was euthymic, with a 
note of depression, and he reported some depression and 
suicide ideation upon his discharge from service.  Recent and 
remote memory was grossly intact, with recent memory impaired 
by depression.  Insight was superficial and judgment fair.  
The examiner rendered an Axis I diagnosis of PTSD, moderately 
severe to severe, and Axis V was assessed as 42.

In his substantive appeal of July 1996, the veteran related 
that he had few friends, and he stays at home with his wife.  
He can neither work nor watch war movies or violent shows.  
He further related that he has trouble sleeping because of 
nightmares and flashbacks.  He cannot establish and maintain 
relationships because he gets extremely angry towards people.

The October 1998 VA examination report reflects that the 
veteran denied any history of psychiatric hospitalization, 
diagnoses anxiety, depression, or other psychiatric illness, 
and any history of taking psychotropic medications.  He 
further reported that he and his wife owned and operated a 
taxicab business for 15 years, and he drove a cab until his 
retirement in 1984.  He has not worked since, and he reported 
that he no longer drove an automobile due to blindness in one 
eye.  The veteran reported a good relationship with his wife 
and his three surviving children, all of whom live in the 
Oneonta area.  His oldest child died of cancer at age 50.  
The examiner noted the veteran presented with "okay" 
grooming and hygiene, and the examiner observed that he 
obviously had experienced some loss of physical capacity due 
to aging.  The examiner noted the veteran's speech was barely 
logical and extremely unfocused.  He displayed a tendency to 
ramble, and his speech was marked by loose associations and 
tangential thinking.  The examiner did not attribute that 
observation to psychosis but apparent dementia.
Mental status examination revealed that the veteran was not 
particularly alert, not oriented to time and questionably to 
situation.  He was oriented to person and place.  When asked 
to name the President, he truly confused Hillary Clinton for 
Bill Clinton and named her instead.  When asked the dated, 
responded September 6th instead of the correct October 6th.  
The veteran reported that he tried to stay occupied, and that 
he looked forward to playing cards.  He described his mood as 
calm, and the examiner observed him to be calm.  The veteran 
denied insomnia and reported typically sleeping five to six 
hours a night.  When asked to describe his military 
experience, the veteran reported that he enjoyed it at Camp 
Dix, and that Caldonia was a beautiful island, though he 
contracted malaria while there, and it made him shake.

When asked to describe his military experiences which still 
impacted him, the veteran described how natives on New 
Caldonia were cut in two by shrapnel.  The examiner took 
special note that the veteran did not cry or display 
emotional distress when he described that experience, but 
laughed.  The veteran also laughed when, without emotional 
distress, he described bombardments, his fear of being 
killed, and how a fellow munitions worker was killed when a 
powder charge burned.  The veteran related that he was scared 
a little bit, but he was did something he had to do, and he 
functioned adequately in service.  The veteran reported 
nightmares once in a while but had not had any in recent 
years, and he denied ever having flashbacks.  He did not 
report any startle response.  The examiner noted doubt that 
the veteran even met the diagnostic criteria for PTSD, as his 
complaints appeared to be chiefly medical.  The examiner 
observed that the veteran in fact recalled his military 
experience quite fondly and he appeared non-distressed, and 
that it was important to note that the veteran experienced 
mild impairment in functioning due to the onset of dementia.  
He continued to maintain a meaningful relationship with his 
wife and children, and he appeared relatively content in 
spite of his dementia.

The examiner rendered an Axis I diagnosis of dementia not 
otherwise specified, and that he did not meet the criteria 
for PTSD.  Axis V was assessed as 65, mild impairment of 
functioning due to dementia, and he had meaningful 
relationships.

In light of the conflicting diagnoses of the 1995 and 1998 
examinations, the RO requested an examination by a board of 
two examiners.  The February 2000 examination report reflects 
that the examiners attempted to determine the degree of 
stress the veteran had experienced.  The veteran reported his 
experience of having seen a friend burned up and also how the 
ship he was on was torpedoed, and he had a difficult time 
making it ashore.  The examiners noted the veteran to be 
comparatively cheerful while relating these experiences and 
observed no sign of him being particularly upset at that 
point in his life by the experiences he related.  He reported 
that he slept well and that, when he dreamed, which was 
mostly in the past, he dreamed of snakes.  The veteran 
reported a number of health problems, including the 
possibility of having developed bladder cancer.  He reported 
that he has an 84-year-old sister still alive and that he had 
been married for 60 years, and reported having three adult 
children.  The veteran related having worked at a number of 
jobs, including he and his wife's owning and operating a cab 
business.  The veteran reported that his mood was generally 
good, and the examiners observed him to be quite cheerful and 
garrulous.  The veteran also related that his memory was not 
as good as it once was, but he was able to recall three 
objects after five or 10 minutes.  He seemed cheerful and 
talked a great deal about being as active as he can be.  He 
used to have friends and enjoyed playing cards but stopped 
only because he was advised to avoid smoking environments.  
Apparently his card-playing friends smoked.  The examiners 
noted that, at times, the veteran's associations seemed a 
little loose, but he was very cheerful, very talkative, and 
quite pleasant to interview.  Neither examiner detected any 
serious emotional problem, other than some of the limitations 
that derive from the fact that the veteran is well along in 
years.  The examiners rendered an Axis I diagnosis of, no 
disorder; Axis IV, the ordinary stresses of old age; and, 
Axis V of 65.  Both examiners opined that there was no sign 
of PTSD or any serious dementia.

The RO requested another two-examiner evaluation in 2003.  
The August 2003 examination report reflects that, at the time 
of the examination, the veteran presented as an 89-year-old 
widower.  The report reflects the veteran's symptomatology as 
identical to that as reported in the June 1995 examination 
report.  The 2003 report reflects that the veteran reported 
being lonely, depressed, and having serious financial 
hardship, since his wife's death in September 2002.  The 
veteran also reported eye problems and treatment for bladder 
cancer and glaucoma.  He related that he lives alone in 
Oneonta, New York.  Mental status examination revealed an 
elderly man who appeared somewhat younger than his stated 
age.  He was coherent and relevant, but at times he rambled 
and became tangential.  His speech was within normal range, 
and his effect was full and congruent, and his mood neutral.  
The veteran denied any hallucinations or delusional thought.  
He also denied any homicide or suicide ideation or intent.  
The veteran's abstract thinking as fair to his age, and he 
was alert and oriented to three spheres.  His memory for 
recent events was somewhat impaired.  The veteran readily 
admitted his forgetfulness and trouble remembering things, 
but the examiners noted him to function much higher than his 
age group.  His insight was fair, and his judgment was not 
impaired.  The examiners rendered a formulation that the 
veteran presented with a mild degree of delayed PTSD and 
early senile dementia, although he functioned much higher 
than his age group.  They rendered an Axis I diagnoses of 
delayed PTSD, moderate, and early senile dementia.  Axis V 
was assessed as 50, current.

The July 2004 VA examination report reflects that the veteran 
reported his history as he reported it in the prior 
examinations set forth above.  The examiner observed the 
veteran to be spry and able to answer most questions, 
although he was hard of hearing.  He was accompanied by his 
daughter.  The examiner noted the veteran to be cooperative 
and he easily maintained rapport with the examiner.  He 
described himself as even-tempered though he gets down at 
times because of his physical ailments and the loss of his 
wife.  The veteran's speech was spontaneous, logical, 
relevant, and at times euthymic.  Recent and remote memory 
was intact, as demonstrated by his recall of all of his 
children's telephone numbers, which the examiner deemed quite 
remarkable.  There was no indication of any thought disorder, 
and he was oriented times three.  He denied delusions and 
hallucinations, as well as serious depression.  The veteran 
related that he is very avoidant of war movies or memories, 
and he relies on his optimism and not talking about war to 
try and avoid war memories.  The examiner observed the 
veteran to be in a denied state as concerns the impact his 
war experience still have on his life. The veteran related 
that events of his war experience come to mind weekly, but he 
exerts great effort to shove them out of his mind.  The 
veteran's daughter related that her mother shared how 
different her father was after returning from the war.  He 
was somber and at times irritable.  The veteran related that, 
in the past, he had difficulty falling asleep due to 
nightmares, but now it is due to his physical problems.  
There are times when he is irritable and has exaggerated 
startle response.  The examiner noted that it does appear 
that, over the years, the veteran's coping strategies have 
led to a reduction in the intensity of his symptoms, but that 
he still meets the criteria for PTSD.  The examiner rendered 
an Axis I diagnosis of PTSD, mild chronic, and Axis V of 58, 
current and past year.

Analysis.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2004).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2004).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  Current rating evaluations of mental disorders requires 
a thorough familiarity with the criteria of the Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  38 C.F.R. § 4.130 (2004).  An evaluation of the 
disability level of a mental disorder is based on the total 
evidentiary picture of the appellant's occupational and 
social impairment.  Further, social impairment is not the 
sole criterion on which an evaluation is based.  38 C.F.R. 
§ 4.126(a), (b) (2004).  Applicable rating criteria are 
applied via an overall assessment of one's disability 
picture.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board considers the applicability of a higher rating for 
the entire period in which the appeal has been pending.  Id; 
Powell v. West, 13 Vet. App. 31, 35 (1999).  In this case, 
the history of the veteran's PTSD disability is more 
important than normal given the fact that when an appellant 
disagrees with the initial evaluation assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the levels of 
disability manifested during each separate period of time.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).
Further, the fact that a claimant is awarded a rating 
increase less than the maximum allowable does not dismiss an 
appeal.  An application for an increased rating is deemed to 
be for the maximum allowable.  AB v. Brown, 6 Vet. App. 35 
(1993).
 
When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran may be entitled to resolution of his claim under the 
criteria that are to his advantage.  The old rating criteria 
may be applied throughout the period of the appeal, if they 
are more favorable to the veteran.  New rating criteria, 
however, may be applied retroactively if such application 
will not have an illegal retroactive effect.  VAOPGCPREC 7-
2003 (Nov. 19, 2003).  If the new criteria are properly 
applicable retroactively, it is only from the effective date 
of the change forward.  38 U.S.C.A. § 5110(g) (West 2002);  
VAOPGCPREC 3-2000 (April 10, 2000).

The veteran filed in his claim in 1995, and the rating 
criteria for mental disorders were changed, effective 
November 1996.  The RO has considered the veteran's initial 
evaluation under both criteria, and the Board will do 
likewise.

Under the prior rating criteria for PTSD, consideration is 
given to reduction of initiative, flexibility, efficiency and 
reliability levels, as well as to the ability to maintain 
wholesome relationships with people.  "Mild" social and 
industrial impairment warrants a 10 percent evaluation; 
"definite" warrants a 30 percent evaluation; "considerable" 
warrants a 50 percent evaluation; and "severe" warrants a 70 
percent evaluation.  A 100 percent evaluation requires that 
attitudes of all contacts except the most intimate be so 
adversely affected so as to result in virtual isolation in 
the community and that there be totally incapacitation 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes (such 
as fantasy, confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities resulting 
in a profound retreat from mature behavior; and the veteran 
is demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, DC 9411 (1996).
 
In the case of Hood v. Brown, 4 Vet. App. 301 (1993), the 
then named United States Court of Veterans Appeals stated 
that the term "definite" in 38 C.F.R. § 4.132 (1993) was 
"qualitative" in character, whereas, the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 
2002).
 
In a precedent opinion, dated November 9, 1993, the General 
Counsel concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93, 59 Fed. Reg. 4753 (1994).  In that opinion, 
the term "mild," the criterion for a 10 percent evaluation, 
was defined as "of moderate strength or intensity, and as 
applied to disease, not severe or dangerous."  The word 
"definite," as used in 38 C.F.R. § 4.132 to describe a 30-
percent degree of disability for purposes of rating claims 
based on certain mental disorders, should be construed to 
mean distinct, unambiguous, and moderately large in degree, 
more than moderate but less than rather large.  The VA, 
including the Board, is bound by this interpretation of the 
terms.  38 U.S.C.A. § 7104(c) (West 2002).

The Board finds that, under the prior criteria, the veteran 
was fairly, reasonably, and appropriately evaluated at 30 
percent disabling.  38 C.F.R. §§ 4.3, 4.7 (2004).  The prior 
criteria provided that a 30 percent evaluation was for 
psychoneurotic symptoms which resulted in such a reduction in 
initiative, flexibility, efficiency, and reliability levels, 
to produce definite industrial impairment.  38 C.F.R. 
§ 4.132, DC 9411 (1996).  The Board notes that the 1995 
examination report reflects that the veteran's symptoms were 
assessed as moderately severe to severe.  However, the report 
also assessed a Global Assessment of Functioning (GAF) of 42.  
The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DSM-IV.  A GAF of 42 is near the 
lowest end of the 41-50 range, which indicates any serious 
impairment in social, occupational, or school functioning.  
Id. at 47.  The Board may only infer that the examiner 
assessed this GAF due to the veteran's reported irritability 
with his wife, as the report does not otherwise reflect 
objective symptoms to support it.  While the veteran's 
irritability towards his wife impacted his relationship, 
there is no evidence of the absence of a relationship.  The 
DSM-IV suggests the absence of friends as indicative of a GAF 
of 41-50.

The Board finds that a higher evaluation of 50 percent is not 
warranted, as the medical evidence does not show the veteran 
to have manifested major impairment in several areas, such as 
work, school, family relations, judgment, thinking, or mood.  
As such, the evidence does not show considerable impairment.  
The Board notes the veteran's reported sleep disturbance and 
intrusive thoughts and his assertions in his substantive 
appeal of not having friends or being able to work, but the 
subsequent examinations did not show that to be the case.

The appropriateness of the 30 percent evaluation was further 
shown by the October 1998 examination, as it found the 
veteran did not meet the criteria for a diagnosis of PTSD, as 
also did the February 2000 examination.  The 1998 and 2000 
examination reports reflect that the veteran was employed 
until 1984, to include having been the owner of a cab 
business.  These reports reflect that he stopped working due 
to eye problems, rather than any PTSD symptoms.  Those 
reports also reflect that the veteran reported normal 
relationships with his wife and children.  The August 2003 
examination report reflects that the veteran was diagnosed 
with a mild degree of delayed PTSD, with a GAF of 50.  A GAF 
of 50 is at the high end of the range of 41-50 for any 
serious impairment in social functioning.  Although the 
report reflects that the veteran's mood was due to his wife's 
relatively recent death, rather than his PTSD, the examiners 
did not specifically state such.  Thus, the Board will deem 
the GAF to be a result of his PTSD.  Nonetheless, mild is 
mild.  The July 2004 examination also assessed the veteran's 
symptoms as mild and assessed his GAF as 58, which is near 
the highest end of the 51-60 range.  While mild symptoms are 
evaluated at 10 percent disabling, the Board finds that, in 
light of the symptomatology noted at the June 1995 
examination, the veteran's disability picture more nearly 
approximated the 30 percent evaluation for the entire appeal 
period.  38 C.F.R. § 4.3, 4.7 (2004); DC 9411 (1996).

As noted above, the total medical evidence of record does not 
show the veteran to have more nearly approximated a 50 
percent or higher evaluation for the appeal period under the 
prior criteria.  Id.  The 1998 and 2000 examination reports 
reflect that the veteran exhibited a cheerful mood, reflected 
on his efforts at staying occupied, and his enjoyment of 
playing cards with his friends, which he ceased only to avoid 
smoking environments.  Further, as noted, the 2003 and 2004 
examinations assessed his symptoms as mild.

As of November 1996, the veteran fares no better under the 
current criteria.  The current rating criteria provide that:

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), allows an 
evaluation of 30 percent.  38 C.F.R. § 4.130, DC 9440 
(2004).

A 50 percent evaluation is allowable for PTSD which produces 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation applies when a veteran's occupational 
and social impairment reflects deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or an inability to establish and 
maintain effective relationships.  Id.

The evidence of record shows the prior rating criteria to be 
more favorable to veteran than the current criteria.  The 
findings of the 1998, 2000, 2003, and 2004, examinations show 
that the veteran's disability picture did not, and does not, 
more nearly approximate a 30 percent or a 50 percent 
evaluation under the current criteria.  He did not manifest 
any of the psychiatric symptoms of those criteria, and the 
reports reflect hardly any social impact until the death of 
his wife in 2002.  The 2003 and 2004 examination reports 
reflect that the veteran was functioning much higher than his 
age group.  Thus, it would not benefit the veteran to apply 
the current criteria to his disability picture from November 
1996 forward.  38 C.F.R. § 4.7 (2004).

II.  Increased rating for left wrist and ankles.

Factual background.

The June 1995 examination report for muscles reflects that 
the veteran reported subjective complaints of left gluteal 
muscle pain when walking.  Physical examination revealed no 
tissue loss, no muscle penetration, no scar formation, no 
adhesions, and no damage to tendons.  No damage to bones, 
joints, or nerves, was found.  Strength was 5/5 in both upper 
and lower extremities and the gluteals.  There was evidence 
of pain in the gluteal area movement of both hips.  The 
examiner rendered a diagnosis of rule out degenerative joint 
disease of both hips and history of rheumatoid arthritis.

The October 1998 joints examination report reflects that the 
veteran reported some discomfort in the form of numbness down 
the lower part of his legs after protracted walking, which 
comes variably.  The veteran reported a little stiffness but 
no significant LOM.  Based on the veteran's reported history 
of his inpatient treatment shortly after his discharge, the 
examiner speculated that the veteran had either a past bout 
of rheumatic fever or a flare-up of rheumatoid arthritis.  If 
the latter, the examiner noted, it had run a benign course 
since 1946.  The examiner noted the veteran to move with 
alacrity from the waiting area to the examination room.  
Physical examination revealed the veteran to have mild 
enlargement of the MP joints of the hand and PIP joints.  ROM 
on inversion and eversion of the ankles was limited to 10 
degrees.  Extension and flexion were normal, and there was no 
swelling.  The veteran's wrists moved through extension of 70 
degrees bilaterally and flexion of 70 degrees bilaterally.  
No crepitation was noted.  The examiner rendered a diagnostic 
impression of possible rheumatic fever, possible rheumatoid 
arthritis, currently quiescent with some limitations of 
motion and mild pain on ROM at the ankles and knees.  The 
report reflects that the veteran was to have a CBC, a sed 
rate, and a rheumatoid factor.  The rheumatoid factor was 
reported as normal.

The August 2003 joints examination report reflects that the 
veteran reported that his joints bothered him more during the 
prior two to three years with stiffness, and he moves slowly.  
The slow movement is due to a heart disorder as well as his 
joints.  The joints that bother him the most are the 
sacroiliac joints and the lower spine.  The veteran reported 
that, on good days, he's able to walk a quarter-mile before 
he tires, and he stays put on bad days.  The veteran was not 
more specific but related that he is more uncomfortable in 
the winter.  The report reflects that there was no heat, 
swelling, or redness, around those joints.  Physical 
examination of the veteran's ankles revealed no swelling, no 
increase in temperature, and no deformity.  ROM of the left 
ankle on flexion was to 35 degrees, extension to 5 degrees, 
inversion to 15 degrees, and eversion to 5 degrees.  ROM on 
flexion was to 45 degrees, extension to 10 degrees, inversion 
to 20 degrees, and eversion to 10 degrees.  There was no 
deformity of the veteran's left wrist.  ROM on flexion was to 
60 degrees, and extension to 45 degrees.  Radial pulses were 
intact, and there were no signs of muscular atrophy.  Grip 
was strong and no fatigability was noted.  The x-ray 
examination report reflects that x-rays of the left ankle 
revealed no sign of rheumatoid arthritis but a lot of 
osteoarthritic and degenerative arthritic changes.

The examiner rendered a diagnosis of previous acute 
nonsuppurative rheumatoid joint disease, inextricably linked 
to the present degenerative changes.

The July 2004 joint examination report reflects that it was 
conducted by the examiner who conducted the August 2003 
examination, and it was for the purpose of assessing 
repetitive movement.  The veteran's daughter related that the 
veteran's ankles swell, but the examiner noted that specific 
questioning revealed that the swelling is higher up in the 
leg.  The ankles were not reported to get warm or flare- up 
in terms of symptoms, and they are generally uncomfortable at 
all times in terms of weight bearing.  They are particularly 
stiff when getting started on motion, and the affect of 
repetitive motion is that the veteran is limited by pain, not 
fatigue, lack of endurance, or weakness.  This is reflected 
by the veteran being able to walk about a city block.  The 
veteran reported he did not take anti-inflammants or other 
analgesics, but used a natural product similar to Ben-Gay.  
The veteran's left wrist was stiff and uncomfortable, 
especially when first used in the morning.  It did not swell 
or get red.  No assistive devices were used.  ROM was 
somewhat limited, but there were no flare-ups per se, only 
perennial discomfort, which was exacerbated on repetitive 
motion, which led to weakness and pain when lifting 
moderately heavy objects.

Physical examination of the veteran's ankles revealed that 
they were not deformed, warm, tender, or swollen.  The 
overlying skin was smooth and without blemish on the right 
and on the left.  ROM bilaterally was flexion to 30 degrees, 
extension to 15 degrees, and inversion and eversion to 5 
degrees.  ROM was smooth, limited by stiffness and 
resistance, rather than by pain on active and passive motion.  
There were no signs of muscular atrophy in the intrinsic 
muscles of the feet or in the anterior or posterior aspects 
of the legs.  Petal pulses were present and equal.  The 
examiner observed that repetitive motion without resistance 
appears to be without fatigability, but repetitive motion 
such as walking appears to be the source of dysfunction in 
the ankle joints as well as the LOM.

Examination of the veteran's left wrist revealed a slight 
increase in the size of the IP joints commensurate with known 
degenerative arthritis.  There were no major deformities, 
swelling, increase in temperature, or erythema, overlying the 
wrist or hand.  The radial pulse was intact, and the skin was 
smooth and thin over the wrist and hand.  ROM was flexion to 
45 degrees, extension to 30 degrees, radial deviation to 15 
degrees, and ulnar deviation to 10 degrees.  Grasp was strong 
and sensation was intact.  Repetitive motion without 
resistance did not reveal fatigability.  Repetitive motion of 
grasping and lifting heavy objects would be considered 
limited due to pain.  The examiner rendered a diagnosis of 
degenerative joint disease in the right and left ankles and 
left wrist as a secondary consequence of rheumatoid 
arthritis.

Analysis.

The legal standard for assessing increased evaluations is set 
forth above and, except for that part which specifically 
addresses the evaluation of mental disorders, is incorporated 
here by reference.  Further, with regards to the 
musculoskeletal system, disability evaluations are based on 
the functional loss of the joint or part involved.  
Specifically, the inability, due to injury or disease, of the 
damaged part to perform the normal working movements of the 
body with normal excursion, strength, speed, and endurance.  
38 C.F.R. § 4.40 (2004).  Not all disabilities will show all 
the specified rating criteria but coordination of the rating 
with functional impairment is required.  38 C.F.R. § 4.21 
(2004).  

In the absence of medical evidence of an active process, 
rheumatoid arthritis is rated on the basis of chronic 
residuals, such as LOM or ankylosis, favorable or 
unfavorable, under the appropriate diagnostic codes for the 
specific joints involved.  Where, however, the LOM of the 
specific joint or joints involved is non-compensable under 
the codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
LOM, to be combined, not added.  LOM must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5002.

As concerns the veteran's left wrist, the Board finds that 
the evidence of record shows the veteran's disability 
picture to manifest under the rheumatoid arthritis chronic 
residuals for noncompensable LOM.  38 C.F.R. §§ 4.7, 4.71a, 
DC 5002 (2004).  The July 2004 examination report reflects 
that the veteran's ROM on flexion was to 45 degrees and 
extension to 35 degrees.  The LOM rating criteria for the 
wrist provide that, LOM of dorsiflexion of less than 15 
degrees allows an evaluation of 10 percent, as does LOM of 
palmar flexion limited in line with the forearm.  38 C.F.R. 
§ 4.71a, DC 5215 (2004).  The veteran's ROM on flexion is 
more than half of normal (70 degrees) and 30 degrees better 
than the 15 degrees required for a compensable evaluation.  
See 38 C.F.R. § 4.71a, Plate I.  Thus, the veteran must be 
evaluated under DC 5002, as his LOM is noncompensable.  Id.

The Board finds that the veteran is appropriately evaluated 
at 10 percent for the rheumatoid arthritis residuals in his 
left wrist.  The veteran's arthritis established by x-ray 
and his LOM are confirmed by objective LOM and his 
functional loss due to pain and fatigability.  Further, the 
Board finds that the current 10 percent evaluation 
adequately compensates the veteran for his functional loss 
due his demonstrated pain and fatigability.  38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2004).  The examination report reflects 
that the veteran does not experience functional loss or 
fatigability on repetitive motion with resistance, but does 
experience such loss with repetitive motion against 
resistance, such as grasping and manipulating objects and 
the lifting of heavy objects.  The examiner did not assess 
the veteran's functional loss in this area due to 
fatigability as excessive, nor was there evidence of 
swelling, deformity, or atrophy.  See 38 C.F.R. § 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Accordingly, the 
Board finds that the veteran's left wrist disability more 
nearly approximates a 10 percent evaluation than a higher 
one.  38 C.F.R. §§ 4.3, 4.7.  The Board does not find a 
higher evaluation to be warranted, as this is the maximum 
allowable for each major joint, as combined with the other 
impacted major joints, DC 5002, and there is no medical 
evidence of any ankylosis in the veteran's left wrist.  See 
DC 5214.

As concerns the veteran's ankles, the medical evidence of 
record shows his bilateral ankle disability also to more 
nearly approximate a noncompensable evaluation under LOM 
rating criteria.  The July 2004 examination report reflects 
that the veteran's ROM on flexion was to 30 degrees and on 
extension to 15 degrees.  The applicable rating criteria for 
the ankle provide that moderate LOM allows an evaluation of 
10 percent, and marked LOM allows an evaluation of 20 
percent.  DC 5271.  The examination report reflects that the 
veteran's bilateral flexion is 15 degrees shy of normal, and 
his bilateral extension is only 5 degrees shy of normal.  
38 C.F.R. § 4.71a, Plate II.  Further, the examination 
report reflects that the veteran's ROM was smooth and not 
limited by pain but by stiffness and resistance.  The Board 
finds that the medical evidence does not show the veteran's 
LOM to more nearly approximate moderate, which places his 
assessment under DC 5002.

The Board finds that the veteran is appropriately evaluated 
at 10 percent for each ankle, as the rating criteria allow a 
10 percent evaluation for x-ray evidence of arthritic 
involvement of each major joint.  38 C.F.R. §§ 4.3, 4.7, 
4.45(f), 4.71a, DC 5002 (2004), as that is the maximum 
allowed.


ORDER

Entitlement to initial rating in excess of 30 percent for 
PTSD is denied.

Entitlement to an increased rating for rheumatoid arthritis 
of the left wrist is denied.

Entitlement to an increased rating for rheumatoid arthritis 
of the right ankle is denied.

Entitlement to an increased rating for rheumatoid arthritis 
of the left ankle is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



